Citation Nr: 1426110	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-31 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for claimed residuals of a left eye trabeculectomy surgery on October 4, 2005. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk

INTRODUCTION

The Veteran served on active duty from March 1951 to March 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied entitlement to the above claimed benefits.

The Veteran provided testimony during a hearing before a Decision Review Officer (DRO) at the RO in January 2010.  He provided testimony during a videoconference hearing before the undersigned in January 2013.  Transcripts of each hearing are of record.  

The Board remanded the claim in April and October 2013 for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's current eye disabilities were not caused by any VA treatment, including the trabeculectomy surgery on October 4, 2005, and follow-up care thereafter.  






CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 U.S.C.A § 1151 for residuals of trabeculectomy surgery on October 4, 2005, have not been met.  38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in February 2009 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for benefits under 38 U.S.C.A. § 1151.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As the Board is denying the claim, notice as to the disability-rating and effective-date elements of a claim is not required.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  VA opinions were obtained in August 2009 and June 2011.  The Board finds that the medical opinion evidence is adequate as it is based on a full review of the evidence, including the Veteran's statements, and contains clear findings supported by a complete rationale.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the claim can be adjudicated.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The issue on appeal was previously before the Board in April and October 2013, when it was remanded for additional development.  In accordance with the remand instructions, all outstanding VA treatment records, including all records associated with the October 2005 trabeculectomy, were obtained and associated with the claims file, and a supplemental statement of the case was issued, most recently in March 2014.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

The Veteran filed his claim for compensation under the provisions of 38 U.S.C.A 
§ 1151 in May 2008.  The version of 38 U.S.C.A. § 1151 applicable to claims filed on or after October 1, 1997, provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected. 
38 U.S.C.A. § 1151.

A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of a veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA (Department) employee or in a Department facility as defined in 
38 U.S.C.A. § 1701(3)(A), and (2) the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  Id. 

The implementing regulation applicable to 1151 claims received on or after October 1, 1997, is 38 C.F.R. § 3.361, which provides that, in order to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in a veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  
38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death as explained in 38 C.F.R. § 3.361(c) and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. 
§ 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In this case, the Veteran contends that he has left eye blindness and has been recommended to get a corneal transplant due to the October 2005 VA surgery and is, therefore, entitled to compensation under the provisions of 38 U.S.C.A. § 1151.  As support for this claim, he stated that he has had this or similar surgeries for glaucoma in the past and he had significantly more pain during and following the October 2005 VA surgery.  This involved having sutures placed for about one year following surgery.  Moreover, he stated that he heard the supervising physician advise the surgeon not to cut too deep during the surgery.  

The Board notes that as a lay person, the Veteran can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that his current eye disabilities are related to any specific VA treatment, as opposed to some other cause or the regular course of the pre-existing disabilities.  Rather, it would require medical expertise to evaluate the disabilities, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2013).  

The Board further notes that there is no competent opinion in favor of the Veteran's claim.  Rather, the only two competent opinions, that of two VA examiners dated in August 2009 and June 2011, are against the claim.  The two VA opinions were obtained following review of the claims file, including the September 2005 pre-admission testing, the October 2005 surgical notes and informed consent notes, and the follow-up treatment.  

The examiners noted that the Veteran had some degree of corneal edema with bullae in the left eye on examination in November 2004 and superior corneal edema with bulla and guttata as well as cornea thickening relative to the right eye on September 19, 2005.  The August 2009 examiner stated that the corneal edema likely would have progressed even had the surgery not been done, but that one could only speculate as to the timing or eventuality.  The June 2011 examiner stated that the pre-surgery findings are suggestive that the left cornea was already decompensating.  

Both examiners explained that corneal edema or corneal failure is not a common complication of trabeculectomy surgery, but that any intraocular surgery in an eye with a compromised cornea presents some insult to the health of the corneal endothelium, which does not regenerate itself, and has the potential to increase the risk of decompensation.  The August 2009 examiner noted that the cataract surgery with intraocular lens implant combined with the filtering surgery, which the Veteran had in April 2001 with a private provider, is far more likely to cause immediate or eventual corneal endothelial decompensation with resultant corneal edema and noted the pre-surgery evidence of corneal edema as support for this statement.  

Both examiners stated that there is no question that the October 2005 surgery was necessary.  The August 2009 examiner explained that this was because there were intraocular pressures uncontrolled by maximal, tolerated medical therapy and the Veteran was demonstrating continuing visual field loss.  

Both examiners stated upon review of the operative notes that the surgery was performed to the standard of care for this procedure and there was no indication of any complications or wrong doing.  The August 2009 examiner noted that the attending physician was in fact a fellowship trained expert in glaucoma.  The June 2011 examiner discussed the use of the resealable sutures, one of two types of sutures typically used and chosen according to surgeon preference, and stated that whether or not they are removed depends on eye pressure.  The examiner noted that sometimes they may never be removed.  

Both examiners also noted that the informed consent notes state that the discussion included, but was not limited to, the possibility of decreased vision, loss of vision, eye, or life, the need for more surgery, infection, and bleeding.  

Given the above, each examiner stated that it does not appear that any eye condition, including vision loss, was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of VA in furnishing the October 2005 surgical treatment and post-operation recovery.  

The Board finds that the weight of the evidence is against the claim.  Although the Veteran reported increased pain during the surgery, that one physician advised the other not to cut too deeply, and that his sutures were left in for a year after surgery, the VA examiners found that the surgery was performed to the standard of care required for such procedure and that the type of sutures and the course of their use was not unusual.  Moreover, the reported statement to not "cut too deep" does not, in and of itself, mean that the surgeon did something wrong during the surgery.  Again, both examiners found no evidence of complications or wrong doing during the October 2005 eye surgery or follow-up care.  In addition, the current disabilities are well within the possible outcomes discussed when the Veteran gave informed consent for the procedure.  

While the Veteran has received regular eye treatment since the 2005 VA surgery and has been noted with decreased vision and the need for corneal transplant, no treatment provider has opined that his current left eye disabilities are proximately related to carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of VA in furnishing the October 2005 surgical treatment and post-operation recovery.  In fact, the only competent opinions on the question are against the claim.  
Given the lack of competent evidence in support of the claim, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 
38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for claimed residuals of a trabeculectomy surgery on October 4, 2005, is denied.  




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


